       Case 2:20-cv-02336-JJT Document 12 Filed 12/11/20 Page 1 of 2




 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Zuffa LLC,                                          No. CV-20-02336-PHX-JJT
10                  Plaintiff,                           ORDER
11   v.
12   ufcfightpass.net,
13                  Defendant.
14
15          Upon consideration of Plaintiff’s Motion For Approval To Proceed In Rem and For
16   Service By Publication (Doc. 7),
17          IT IS ORDERED granting Plaintiff’s Motion For Approval To Proceed In Rem and
18   For Service By Publication (Doc. 7) as follows:
19          1.     That Plaintiff shall publish a notice of the action in at least one issue of the
20   Arizona Central newspaper within 15 days after entry of this Order and that a declaration
21   be filed on Plaintiff’s behalf, no later than 20 days after the entry of this Order, describing
22   the steps that have been taken to comply with this Order.
23          2.     That Plaintiff shall serve a copy of this Order on the registrant of the
24   <ufcfightpass.net> domain name (the “Defendant Domain Name”) via postal mail and
25   email based on the information provided in the WHOIS registration records.
26          3.     That Defendant Domain Name shall appear or plead within 21 days after
27   notice of this action is served by postal or electronic mail.
28
       Case 2:20-cv-02336-JJT Document 12 Filed 12/11/20 Page 2 of 2




 1
 2             4.    That upon completion of the foregoing steps, Plaintiff shall have complied
 3   with the requirements of 15 U.S.C. 1125(d)(2)(A)(ii)(II)(aa)-(bb) for purposes of this
 4   action.
 5             Dated this 10th day of December, 2020.
 6
 7                                          Honorable John J. Tuchi
                                            United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  2
